DETAILED ACTION

Status of Claims

	Claims 1-14 are pending.

Information Disclosure Statement

Applicants’ Information Disclosure Statements filed  01/24/2019 and 08/20/2020   have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered. 

	103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 1,11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Banerjee et al. (US 7812815) taken together with Reinig et al. (20080297535), in view of Kurenev et al. (US 7812815), and Ladak et al (US 2010248200).

Banerjee et al. (US 7812815) teach an open surgery station ("haptic and augmented virtual reality system 10", col. 6, line 2) comprising:
a first haptic device ("haptic touch device 22" with "hand tracking device 27", col. 6, lines 12-14)  driven by a first haptics rendering logic ("hand tracking software 42" and "haptic rendering software 44", col. 8, lines 15 and 44), wherein the first haptic device tracks a user's hand movements ("the haptic rendering software 44 reads the position and orientation of the haptic device 22", col. 8, lines 45-46; “In an example Surgical simulation virtual reality display, for example, the hand tracking device can be a SpaceGrip haptic device that tracks a Surgeon's hand to define, e.g., a cutting plane”, col.7, second paragraph) and provides force feedback to the user ("generate the corresponding force feedback", col. 8, line 55);
a first display system (" stereoscopic vision interface 20", col. 6, line 12) driven by a first graphics logic ("graphics rendering software 46", col. 9, line 60), wherein the first display system provides open surgical views of a portion of a virtual patient's anatomy and at least a first virtual surgical instrument (the system handles "3D human head models and virtual surgical tools", col. 8, lines 40-41), wherein the virtual instrument is visually superimposed over a hand-held stylus ("stylus", col. 6, line 38) of the first haptic device and moves as the stylus moves based on data received from the 
open surgery station logic that integrates the first haptics rendering logic and the first graphics logic and provides real-time simulation of the open surgery steps of the surgical procedure, including updating the open surgical views in real time in response to user operations performed with the first haptic device and according to a position and orientation of the user's head given by a head tracking system (claim 10; also, these features are disclosed in col. 9, line 6 to col. 10 line 2, in combination with the information that the augmented virtual reality system implements surgical simulations and training, col. 7, line 31,  col. 10, line 25).
Banerjee et al. (US 7812815)  do not teach ability to see both the virtual instrument and the user’s hands on display.
 Such feature is well known to be employed in haptic devices.
Thus, for example Reinig et al. (20080297535) teach that including user’s hands on display provides a natural means of interaction. To achieve that, a half-silvered mirror is used (the same way as in the instant disclosure, see paragraph [0031]), and user’s hands, located behind the mirror, are integrated with the virtual space and the user can I see their hands without occluding the virtual objects. Further, with regard to head fracking, Reining et al. teach that if head tracking is not used, or fails to accommodate a sufficient 
It would have been prima facie obvious to one skilled in the art to improve the haptic device of Banerjee et al. (US 7812815) with an ability to see both the virtual instrument and the user’s hands on display because such feature would be beneficial for a virtual reality system as they improve colocation of graphics and haptics, and provide natural means of interaction as described in Reining.

Further, with regard to claims 11-14, it would be obvious to an artisan to include any tools that enable simulation of a surgical procedure.  Thus, Kurenev et al. (US 7812815) teach including tactile attachments to haptic device that would allow “surgeons to develop surgical skills and techniques by “touching” and manipulating devices and objects within computerized, 3-dimensional, real-time virtual environments” (col. 3, last paragraph), and teaches using a library of surgical instruments (e.g., col. 11, line 35)
Further, Banerjee et al. (US 7812815) do not teach further including a microsurgery station tor simulating microsurgery steps.
Ladak et al (US 2010248200) teach 

a second display system driven by a second graphics logic ("3d stereo display device", [0038], and "graphical rendering system", [0037]), wherein the second display system comprises a binocular surgical microscope eyepiece ("mock microscope", [0043] and fig. 4) and provides microsurgical views (see view of fig. 5) of a portion of the virtual patient's anatomy and at least a second virtual surgical instrument ("virtual medical procedural tool", [0069]) whose position is simulated based on data received from the second haptic device; and
microsurgery station logic that integrates the second haptics rendering logic and the second graphics logic and provides real-time simulation of the microsurgery steps of surgical procedure including updating the microsurgical surgical views in real time in response to user operations performed with the second haptic device ("As illustrated in FIG. 5, all of these components combine to create a cohesive virtual reality surgical environment. A surgeon may look into the microscope simulator and see the simulated ear canal and eardrum in front of them. They may manipulate these objects with the surgical tool and speculum just as when performing an actual myringotomy", [0052]).
Consequently, in order to simulate more enhanced surgical procedures, it would be obvious to the person skilled in the art to add the simulator according to Ladak et al. to a system comprising the haptic and augmented virtual reality system according to 
Further, with regard to transferring data between the two components of “logic”, the open surgery logic and the microsurgery logic, it would be obvious for an artisan to share any relevant information between system components utilized for the common objective, simulating surgical procedure. 


Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9563266 and claims 1-14 of U.S. Patent No. 10437339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘266 and ‘339 address the system having the same combination first and second haptic devices, and first and second display systems. 


Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as it teaches some aspects of the invention:

Hannaford et al. (US 20110238079; 09/29/2011) teach  a local surgical cockpit comprising: a local surgical cockpit comprising a local surgical console configured for transmitting surgical movements of an operator operating the local surgical console to a remote surgery site, and comprising a local surgical instrument comprising local input surgical fingers configured to provide input to corresponding remote surgical fingers configured to manipulate a remote surgical instrument at a remote operation site, wherein the local fingers are high frequency haptic fingers configured to provide tactile 

Conclusion.
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631